Per Curiam:
The plaintiff removed her fur coat in the reception room of defendant, a dentist, and left it there while she was undergoing treatment. On returning to the reception room later her coat could not be found. While the plaintiff was in the dentist’s chair her coat was not visible, and it is evident that she could not be said to have continued to keep it in her possession as in Wentworth v. Biggs (159 App. Div. 899) or in Apfel v. Whyte’s, Inc. (110 Misc. 670). In fact, the existence of the reception room and the absence of any closet or other appropriate place to deposit wraps indicated that plaintiff’s action was wholly as expected. She testified that it had been her custom to so place her coat on other occasions when she had visited the dentist’s office, and either the dentist himself or the attendant must have known of this practice. Furthermore, we think we may take judicial notice of the fact that the patients of a dentist are not placed in a dental chair for treatment while they have their overcoats or wraps on. It seems clear, therefore, that defendant undertook voluntary custody of the coat as an accommodation to his patient and as part of the *869service for which he was being paid. (Bunnell v. Stem, 122 N. Y. 539.)
Judgment reversed and new trial ordered, with thirty dollars costs to appellant to abide the event.
All concur; present, Guy, Bijur and Mullan, JJ.